Citation Nr: 0007986	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-12 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether the appellant submitted a timely substantive appeal 
concerning the issue of entitlement to service connection for 
a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The appellant had active duty from November 1973 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) as a result of an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied entitlement to service 
connection for a psychiatric disorder. 


FINDINGS OF FACT

1.  In April 1995, the RO denied entitlement to service 
connection for a psychiatric disorder.  The appellant was 
notified of this decision and of his appellate rights by 
letter dated April 5, 1995. 

2.  The appellant submitted a notice of disagreement (NOD) 
with the RO's decision on April 24, 1995.

3.  A supplemental statement of the case (SSOC) addressing 
the issue of entitlement to service connection for a 
psychiatric disorder was issued on March 10, 1999.

4.  The appellant did not file a substantive appeal 
addressing the issue of entitlement to service connection for 
a psychiatric disorder within 60 days from March 10, 1999, or 
by May 10, 1999 (as May 9, 1999, was a Sunday).


CONCLUSION OF LAW

A timely substantive appeal of the claim of entitlement to 
service connection for a psychiatric disorder was not filed, 
and the Board lacks jurisdiction to consider this issue.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.302(b), 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The RO denied entitlement to service connection for a 
psychiatric disorder by means of a December 1993 rating 
decision and notified the appellant of its decision and of 
his appellate rights by letter dated December 17, 1993.  An 
NOD with the RO's decision was received on January 21, 1994.  
The RO issued a statement of the case (SOC) on this issue on 
February 25, 1994, and the appellant submitted a substantive 
appeal on March 24, 1994.  However, he withdrew this appeal 
in writing.

In an April 1995 rating decision, the RO again denied 
entitlement to service connection for a psychiatric disorder.  
The appellant was notified of this decision and of his 
appellate rights by a letter dated April 5, 1995, with an 
attached copy of the rating decision.  An NOD addressing this 
issue was received at the RO on April 24, 1995.  The RO 
issued an SSOC on March 5, 1996.  Additional evidence was 
received on March 28, 1996, and an SSOC was thereafter issued 
on January 16, 1998.  

On February 17, 1998, the RO received the appellant's request 
for a 60-day extension on the 60-day time limit for filing an 
appeal.  On May 6, 1998, he was granted a 60 day extension 
from the date of the letter, i.e., until July 5, 1998.  The 
appellant requested an additional extension on July 1, 1998.  
He also submitted additional medical evidence to the RO on 
July 1, and August 26, 1998.  The RO issued an SSOC on the 
issue of service connection for a psychiatric disorder on 
January 20, 1999.  

The appellant thereafter again submitted additional medical 
evidence, and an SSOC was issued on March 10, 1999.  In the 
SSOC, the RO notified the appellant that he had to respond 
within 60 days to perfect his appeal.  The next 
correspondence received from the appellant consisted of a 
written statement requesting a two-month extension on the 60-
day time limit for filing an appeal, on July 27, 1999. 

The Board wrote to the appellant in January 2000 notifying 
him of its intention to consider the issue of the timeliness 
of the filing of his substantive appeal regarding the issue 
of entitlement to service connection for a psychiatric 
disorder.  A copy of the letter was sent to the appellant's 
representative.  The Board further informed the appellant 
that he had 60 days within which to present written argument 
or request a hearing to present oral argument on the question 
of timeliness of the appeal.  The appellant's representative 
responded in February 2000 that he had no further argument to 
present and did not wish to request a hearing.  


II.  Legal analysis

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see VAOPGCPREC 9-99.  The initial question that must be 
resolved is whether the Board has jurisdiction to consider 
the foregoing issues. 

In January 2000, the appellant and his representative were 
given notice that the Board was going to consider whether the 
substantive appeal on the issue of service connection for a 
psychiatric disorder was timely and given an opportunity to 
request a hearing or present argument related to this issue.  
See 38 C.F.R. § 20.203 (1999).  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
appellant.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the Board concludes that its consideration of this issue does 
not violate the appellant's procedural rights.  The January 
2000 letter to the appellant provided him notice of the 
pertinent regulations, as well as notice of the Board's 
intent to consider this issue.  He was given 60 days to 
submit argument on this issue and provided an opportunity to 
request a hearing.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999); see also 38 C.F.R. § 20.201 (1999) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (1999).  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 
(1999). 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (1999).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (1999).  A substantive 
appeal consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  Where the time limit would expire 
on a Sunday, the next succeeding workday will be included in 
the computation.  38 C.F.R. § 20.305(b) (1999).

However, if a claimant has not yet perfected an appeal and VA 
issues an SSOC in response to evidence received within the 
one-year period following the mailing date of notification of 
the determination being appealed, 38 U.S.C. § 7105(d)(3) and 
38 C.F.R. § 20.302(c) require VA to afford the claimant at 
least 60 days from the mailing date of the SSOC to respond 
and perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97. 

In an April 1995 rating decision, the RO denied entitlement 
to service connection for a psychiatric disorder and the 
appellant was notified of this decision by letter dated April 
5, 1995.  Therefore, the one-year appeals period expired on 
April 5, 1996, one year after "the date of mailing of the 
notice of the result of the initial review or 
determination."  38 U.S.C.A. § 7105(b)(1) (West 1991).  

The appellant submitted an NOD to the RO on April 24, 1995.  
The NOD was timely in that it was filed within one year from 
April 5, 1995. 

An SSOC was mailed to the appellant at his most recent 
address of record on March 5, 1996.  Due to receipt 
additional material evidence within the time permitted to 
perfect an appeal, additional SSOCs were issued, most 
recently on March 10, 1999.  In the SSOC, the RO notified the 
appellant that he had 60 days to perfect his appeal.  As 
noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of an SOC 
or SSOC (in certain circumstances) or the remainder of the 
one-year period after the mailing of notice of the initial 
determination, whichever is longer.  The one-year appellate 
period, which expired on April 5, 1996, no longer governed as 
the appeals period within which the appellant was required to 
perfect his appeal.  Rather, he had 60 days from March 10, 
1999, or until May 10, 1999, to perfect his appeal (as May 9, 
1999, was a Sunday).  See 38 C.F.R. §§ 20.305(b) (1999).  

The appellant did not perfect his appeal by filing a 
substantive appeal in a timely fashion.  The RO received no 
correspondence after issuing the SSOC that indicated any 
continued disagreement with the denial of the foregoing claim 
between March 10, 1999, and May 10, 1999.  See 38 C.F.R. 
§ 20.202 (1999).  Moreover, the request for an extension for 
good cause was not timely as it was not made prior to the 
expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303 (1999).  As noted above, the 
written statement requesting a two-month extension on the 60-
day time limit for filing the appeal was not received at the 
RO until July 27, 1999.  Nor was any additional relevant 
evidence received between March 9, 1999, and May 10, 1999, 
requiring the issuance of another SSOC.  Absent a timely 
substantive appeal, the appeal was not perfected, and the 
Board is without jurisdiction to adjudicate this claim.  See 
38 U.S.C.A. §§ 7105(a), 7108; 38 C.F.R. § 20.200; YT v. 
Brown, 9 Vet. App. 195 (1996).  Accordingly, since the 
appellant did not perfect his appeal by filing a substantive 
appeal in a timely fashion, his claim must be dismissed. 


ORDER

The appellant having failed to perfect an appeal, the claim 
of entitlement to service connection for a psychiatric 
disorder is dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

